DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2019; December 5, 2019; and August 4, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because all instances of “(k + 1)th” and “(x + 1)th” in Figures 1-2 should be “(k + 1)st” and “(x + 1)st”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 6, there is an extra space after “low” in the last sentence.
In paragraph 8, there is an extra space after “neuron” in the second sentence and after “q-1” in the last sentence.  Additionally, “(x+1)th” should be “(x+1)st”.   Examiner notes that the specification contains multiple instances of this error, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  For Applicant’s convenience, Examiner has attached a marked-up copy of the specification indicating where this error has occurred.
In paragraph 14, “update quantity” should be “updated quantity”.  Additionally, “(x+2)th” should be “(x+2)nd”.  Examiner notes that the specification contains multiple instances of this error, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  For Applicant’s convenience, Examiner has attached a marked-up copy of the specification indicating where this error has occurred.
In paragraphs 23 and 68, “QucikProp” should be “QuickProp”.
In paragraph 30, “asynapse” should be “a synapse”.
In paragraph 43, “at least one of the … neuron” should be “at least one of the … neurons” (two instances).
In paragraph 44, “corresponding q” should be “the corresponding q”.
In paragraph 53, “(`HH)” should be “(HH)”.
In paragraph 57, “effect, in other words” (two instances) should be “effect; in other words”.
In paragraph 59, “F1(t) is used” should be “F1(t), is used”.
In paragraphs 64-65, “parameters, in other words” should be “parameters; in other words”.
In paragraph 72, the second recitation of “the xth-order synapse weight parameter wx(t1)” should be deleted; “F1(t1), in other words” should be  “F1(t1); in other words”.
In paragraph 78, “in a heat dissipation manner” should be “by heat dissipation”.
In paragraph 79, “the next-layer neuron of the first neuron” should be “a neuron in the next layer”.
In paragraph 84, “layer neuron” (two instances) should be merely “layer”.
In the last sentence of paragraph 89, “explains” is an awkward word to use in context; “shows” would be more appropriate.
In paragraph 94, may be set to” should be “may be that”; the comma after “exists” should be a semicolon; “otherwise, meets the formula (6)” should be “otherwise, formula (6) applies”.  All three of these errors repeat in paragraphs 95-96.
In paragraph 96, “weight, for example” should be “weight; for example”.
In paragraph 99, “day, in other words” should be “day; in other words”; “day, theoretically” should be “day.  Theoretically”.
In paragraph 105, there is an extra space after “neuron” in the first sentence.
In paragraph 110, “meets a formula” should be “satisfies a formula”.
In paragraph 115, middle of paragraph, there is an extra space after “neuron”.
In paragraph 132, “that, modules” should be “that modules”.
In paragraph 133, “division manner” should be “method of division”; “integrated to” should be “integrated into”.
In paragraph 134, “integrated to” (two instances) should be “integrated into”; “modules are integrated” should be “modules may be integrated”.
In paragraph 135, “figured out” should be “determined”.
Appropriate correction is required.
The abstract of the disclosure is objected to because “the next-layer neuron of the first neuron” should be “a neuron in a next layer”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Examiner objects to claims 1-20.
th” and “(x + 2)th” should be “(x+ 1)st” and “(x + 2)nd”, respectively.
Claim 11 is objected to because of the following informalities:  “a next-layer neuron of the first neuron” should be “a neuron in a next layer”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soltoggio et al., “Short-Term Plasticity as Cause-Effect Hypothesis Testing in Distal Reward Learning” (2014) (“Soltoggio”) in view of Klefenz et al. (US 20160019453) (“Klefenz”).
Regarding claim 11, Soltoggio discloses “[a] spiking neural network, comprising:
a first neuron configured to output a first signal F1(t) (see Soltoggio Fig. 2, outputs of input neurons [first neurons] S1-S300)….”
Soltoggio further discloses “receiv[ing] the first signal F1(t) output by the first neuron (see Soltoggio Fig. 2 and note that neurons out 1-out 3 receive the output of neurons S1-S300 (but not before being modulated by modulation m(t))); 
process[ing] the first signal F1(t) using q orders of synapse weight parameters                         
                            
                                
                                    w
                                
                                
                                    q
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                            
                                
                                    w
                                
                                
                                    q
                                    -
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                            ,
                            …
                            ,
                            
                                
                                    w
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                        
                     to obtain a second signal F2(t) (in an STDP model, the change of weight wji between presynaptic neuron j and postsynaptic neuron i is equal to m(t) * Eji(t), where m is a modulation parameter and Eji is an eligibility trace that associates present rewards with past events – Soltoggio, first full paragraph of p. 78 (esp. Eq. (2)); in hypothesis testing plasticity, the synaptic weight W is the sum of short-term and long-term components, where the short-term component does not decay over time and the long-term component does – id. at paragraph spanning pp. 78-79 and Eq. (9) and surrounding paragraph [q = 2 here; w2 = long-term component; w1 = short-term component]; see also Eqs. 5-6 [vi(t + Δt)  = second signal]), wherein a speed at which an initial function                         
                            
                                
                                    w
                                
                                
                                    x
                                    +
                                    1
                                
                                
                                    0
                                
                            
                            (
                            t
                            )
                        
                     met by an (x+1)[st]-order synapse weight parameter of the q orders of synapse weight parameters attenuates with time t is higher than a speed at which an initial function                         
                            
                                
                                    w
                                
                                
                                    x
                                
                                
                                    0
                                
                            
                            (
                            t
                            )
                        
                     met by an xth-order synapse weight parameter attenuates with the time t (see Soltoggio, Eq. (9) and accompanying text and sec. 2.3, second paragraph and note that the long-term component of the weight does not decay with time and the short-term component does (so the short-term component decays more quickly than the long-term component)), wherein q is a positive integer greater than 1, and wherein                         
                            1
                            ≤
                            x
                            ≤
                            q
                            -
                            1
                        
                     (see Soltoggio, Eq. (9) and accompanying text and sec. 2.3, second paragraph and note that q = 2 (and thus x = 1)); and
output[ting] the second signal F2(t) (see Soltoggio, Fig. 2 and note that the output of S1-S300, after processing, is sent to neurons out 1-out 3); and
a second neuron … configured to receive the second signal F2(t), wherein the second neuron is a next-layer neuron of the first neuron (see Soltaggio Fig. 2 and note that the final output of S1-S300 is sent to out 1-out 3).” 
Soltoggio appears not to disclose explicitly the further limitations of the claim.  However, Klefenz discloses “a memristor coupled to the first neuron (see Klefenz Fig. 7 and paragraph 111 and note that memristor 110 is coupled to neuron A 120 [first neuron]) and … 
a second neuron coupled to the memristor (see Klefenz Fig. 7 and paragraph 111 and note that memristor 110 is coupled to neuron B 122 [second neuron])….”
Klefenz and the instant application both relate to memristive neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltoggio to include a memristor that connects the neurons of the first layer to the neurons of the second layer, as disclosed by Klefenz, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to model or reproduce the functionality of a real biological synapse.  See Klefenz, paragraph 11.



Regarding claim 12, Soltoggio, as modified by Klefenz, discloses that “an initial function                         
                            
                                
                                    w
                                
                                
                                    1
                                
                                
                                    0
                                
                            
                            (
                            t
                            )
                        
                     of a first-order synapse weight parameter of the q orders of synapse weight parameters does not attenuate with time (Soltiggio p. 76, paragraph spanning left- and right-hand columns, states that short-term components of the weight decay over time and long-term components [initial functions] of the weight do not decay over time).”

Claim 2 is a method claim corresponding to neural network claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 16, Soltoggio, as modified by Klefenz, discloses that “the learning rule is a learning rule based on a biological feature or a supervised learning rule based on an error back propagation 531846-v1/4657-7320042Atty. Docket: 4657-73200 (85212675US05) mechanism (using an asymmetric memristor, the problem of interconnecting with real biological neuron networks is solved as the electric signal behavior of a neuron is directly copied or reproduced [so the learning behavior of the memristor mimics biological neurons] – Klefenz, paragraph 108).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Soltoggio to make the learning based on a biological feature, as disclosed by Klefenz, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the system more closely parallels real biological neural networks.  See Klefenz, paragraph 108.

Regarding claim 20, Soltoggio, as modified by Klefenz, discloses that “the memristor is further configured to determine a product of the first signal F1(t) and a first-order synapse weight parameter w1(t) as the second signal F2(t) (see Soltoggio, Eqs. 5-6 and note that output vi(t + Δt) [second signal] depends on ui(t), which in turn depends on a product of weight wji [which in this case is not divided into short- and long-term components, i.e., is first-order] and vj(t) [first signal]).”

Claim 10 is a method claim corresponding to neural network claim 20 and is rejected for the same reasons as given in the rejection of that claim.

Allowable Subject Matter
Claims 3-9, 13-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.C.V./             Examiner, Art Unit 2125            

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125